Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 10, 2018

The Court of Appeals hereby passes the following order:

A19A0068. PEACHTREE ORTHOPAEDIC CLINIC, P.A. v. WEXLER.

      Upon consideration of the Consent Motion to Withdraw Appeal filed by
Peachtree Orthopaedic Clinic, P.A. and David Wexler in the above-styled case, it is
ordered that the motion is hereby GRANTED.


      Additionally, the oral argument scheduled for this case on Tuesday, December
11, 2018, is hereby CANCELED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/10/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.